                                                                                  1    MICHAEL D. ROUNDS, ESQ.
                                                                                       Nevada Bar No. 4734
                                                                                  2    MATTHEW D. FRANCIS, ESQ.
                                                                                       Nevada Bar No. 6978
                                                                                  3    ARTHUR A. ZORIO, ESQ.
                                                                                  4    Nevada Bar No. 6547
                                                                                       BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  5    5371 Kietzke Lane
                                                                                       Reno, NV 89511
                                                                                  6    Telephone: (775) 324-4100
                                                                                       Facsimile: (775) 333-8171
                                                                                  7    Email: mrounds@bhfs.com
                                                                                  8           mfrancis@bhfs.com
                                                                                              azorio@bhfs.com
                                                                                  9
                                                                                       STEPHEN S. SMITH, ESQ.
                                                                                  10   California Bar No. 166539
LAW OFFICES OF STEPHEN S. SMITH, P.C.




                                                                                       (Admitted pro hac vice )
                                                                                  11
                                                                                       LAW OFFICES OF STEPHEN S. SMITH
                                        303 North Glenoaks Boulevard, Suite 200




                                                                                  12   303 North Glenoaks Blvd., Suite 200
                                                                                       Burbank, CA 91502
                                              Burbank, California 91502




                                                                                  13   Telephone: (310) 955-5824
                                                                                       Email: ssmith@stephensmithlaw.com
                                                                                  14
                                                                                       Attorneys for Defendants Otodata
                                                                                  15   Wireless Data, Inc., Steven Rechenmacher,
                                                                                       and Brian Rechenmacher
                                                                                  16

                                                                                  17                             UNITED STATES DISTRICT COURT
                                                                                  18                                     DISTRICT OF NEVADA
                                                                                  19
                                                                                       INDEPENDENT TECHNOLOGIES, LLC                  Case No.: 3:20-cv-00072-RCJ-CLB
                                                                                  20   d/b/a ANOVA,
                                                                                  21          Plaintiff,                              ORDER FOR TELEPHONIC SHOW CAUSE
                                                                                                                                      HEARING, SUPPLEMENTAL
                                                                                  22   v.                                             DECLARATION AND BRIEFING
                                                                                                                                      SCHEDULE
                                                                                  23   OTODATA WIRELESS NETWORK, INC.,
                                                                                       STEVEN RECHENMACHER, and BRIAN                 FIRST REQUEST
                                                                                  24   RECHENMACHER,
                                                                                  25          Defendants.
                                                                                  26
                                                                                              Plaintiff Independent Technologies, LLC d/b/a Anova (“Plaintiff”) and Defendants Otodata
                                                                                  27
                                                                                       Wireless Network, Inc. (“Otodata”), Steven Rechenmacher, and Brian Rechenmacher (together
                                                                                  28

                                                                                                                                     1
                                                                                  1
                                                                                       with Steven Rechenmacher, the “Rechenmachers,” and the Rechenmachers together with Otodata,
                                                                                  2
                                                                                       “Defendants”), by and through their undersigned counsel of record, hereby agree and stipulate as
                                                                                  3
                                                                                       follows (the “Stipulation”):
                                                                                  4
                                                                                               1.     In light of the unusual circumstances presented by COVID-19, and the Court’s
                                                                                  5
                                                                                       correspondence dated March 16, 2020, the parties have agreed to present testimony via declarations
                                                                                  6
                                                                                       and to have the Show Cause hearing set for March 23, 2020 scheduled for a telephonic hearing.
                                                                                  7
                                                                                               2.     To facilitate the Court’s preparation for the hearing, and in recognition that live
                                                                                  8
                                                                                       testimony will not be offered:
                                                                                  9
                                                                                                      a. Plaintiff and Defendants shall submit declarations as previously ordered, on
                                                                                  10
                                                                                                          March 16, 2020;
LAW OFFICES OF STEPHEN S. SMITH, P.C.




                                                                                  11
                                                                                                      b. Defendants stipulate and agree for Plaintiff to file a supplemental brief in
                                        303 North Glenoaks Boulevard, Suite 200




                                                                                  12
                                                                                                          support of its Motion for Preliminary Injunction on March 16, 2020; and
                                              Burbank, California 91502




                                                                                  13
                                                                                                      c. Plaintiff and Defendants shall have the opportunity to file declarations and briefs
                                                                                  14
                                                                                                          in response to the declarations and supplemental brief filed on March 16, 2020
                                                                                  15
                                                                                                          on or before Friday, March 20, 2020.
                                                                                  16
                                                                                               3.     Nothing in this Stipulation shall be construed as a waiver of rights or remedies
                                                                                  17
                                                                                                       belonging to any party hereto, or as an admission of wrongdoing.
                                                                                  18
                                                                                       ORDER
                                                                                       /////
                                                                                  19
                                                                                       /////
                                                                                                IT IS HEREBY ORDERED that the Stipulation for Supplemental Declarations and Briefing
                                                                                  20   Schedule (ECF No. 69) is GRANTED.CONTINUED ON THE NEXT PAGE
                                                                                  21            IT IS FURTHER ORDERED that a TELEPHONIC SHOW CAUSE hearing is set for 09:00
                                                                                       A.M.
                                                                                        ///// (PDT), Monday, March 23, 2020, before Judge Robert C. Jones.
                                                                                  22            The following instructions are given in that regard: Counsel shall dial into the AT&T meet-
                                                                                        /////
                                                                                       me-line number (1-888-675-2535, Access Code 2900398, Security Code 032320) five (5) minutes
                                                                                  23   prior
                                                                                        ///// to the hearing. Please remain on the line until such time as the Court joins the call and
                                                                                  24   convenes the proceedings. The use of a cell phone or speaker phone during the call is
                                                                                       PROHIBITED.
                                                                                  25            IT IS SO ORDERED this 18th day of March, 2020.
                                                                                                                                              ______________________________
                                                                                  26                                                          ROBERT C. JONES
                                                                                  27                                                          UNITED STATES DISTRICT JUDGE

                                                                                  28

                                                                                                                                         2
